Exhibit 23.1 Hamilton PC 2121 S. Oneida St., Suite 312 Denver, CO 80224 P: (303) 548-8072 F: (888) 466-4216 ed@hamiltonpccpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation in this Registration Statement on Form S-1, of our report dated April 12, 2012, of AVT, Inc. relating to the financial statements as of December 31, 2011, and to the reference to our firm under the caption “Experts” in this Registration Statement. Hamilton, PC /s/ Hamilton, PC Denver, Colorado September 24, 2012
